Citation Nr: 1727077	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  08-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include bilateral lung nodules.

2.  Entitlement to service connection for a liver disability, to include liver cysts.

3.  Entitlement to service connection for residuals of a cold injury to the feet, to include peripheral neuropathy. 

4.  Entitlement to service connection for residuals of a cold injury to the hands, to include peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran provided testimony on the issues currently before the Board at a July 2014 Travel Board hearing.  The hearing transcript is of record and has been reviewed in deciding the appeal.  

The Board remanded the appeal for additional development in October 2014, which included a request for VA medical examinations and opinions.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a March 2017 letter, the Veteran was informed that the Veterans Law Judge who conducted his hearing was no longer employed at the Board and he was offered the option to request another Board hearing.  In an April 2017 response, the Veteran indicated that he did not wish to appear at another Board hearing. 


FINDINGS OF FACT

1.  The Veteran was not exposed to an herbicide agent during active service.  

2.  A lung disability, to include restrictive pulmonary disease, emphysema, and bilateral pulmonary nodules, was not incurred in service.

3.  Currently diagnosed congenital cystic liver disease, to include hepatic cysts of the liver, was not incurred in or aggravated by service.  

4.  The Veteran has been diagnosed with peripheral neuropathy of the feet related to in-service cold exposure.

5.  The Veteran does not have currently have diagnosed residuals of a cold injury of the hands that was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability, to include bilateral lung nodules have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for service connection for congenital cystic liver disease, to include hepatic cysts of the liver, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy of the feet have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 

4.  The criteria for service connection a disability of the hands, claimed as due to cold exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The RO issued October 2011 preadjudicatory notice to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, service personnel records, lay statements, VA and private medical records, VA examinations, private medical opinions, and Board hearing testimony.  Additionally, the RO has attempted to verify the Veteran's claim of having been exposed to herbicides while stationed at Korat Air Force Base in Thailand.  

The Board remanded the appeal in October 2014 to obtain a VA examination and opinions.  38 C.F.R. § 3.159(c)(4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2015 VA examinations obtained are adequate, and the opinions were based on a full review of the record and were responsive to questions asked on remand.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Grave's disease is not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Emphysema, restrictive lung disease, nodules of the lungs, cystic liver disease, hepatic liver cysts, and peripheral neuropathy due to cold injury are not "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. § 3.303 (b) do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e). Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id. at note 3.

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307 (a) (6)(iii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran reported in July 2014 Board hearing testimony that he was diagnosed with lung nodules at VA in approximately 2007 and indicated that he was diagnosed with liver cysts in approximately 2010.  He contends that his lung disability and liver cysts are related to breathing in dust, jet engine exhaust, and chemicals used for cleaning equipment in service.  He contends, additionally, his liver condition may be related to herbicide exposure at the Korat Air Force Base in Thailand.  He testified that that he worked on the flight line in Korat Air Force Base and that he walked past the perimeter of the base to reach the flight line.  

The Board finds, first, that the Veteran was not exposed to an herbicide agent during active service.  VA's Adjudication Procedural Manual, M21-1MR, notes that VA has determined special consideration should be extended to veterans who claim herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q.  The M21-1MR directs adjudicators to concede herbicide exposure on a direct/facts-found basis for veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the Royal Thai Air Force Bases, and performed duties that placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.

Personnel records show that the Veteran was stationed at the Korat, Royal Thai Air Force Base in Thailand from February 1967 to September 1967, and show that he had duties as an Aircraft Mechanic.  

A July 2010 Memorandum of Record from the Veterans Benefits Administration regarding herbicide use in Thailand during the Vietnam Era, based on a review of a Department of Defense (DoD) inventory of herbicide use and test sites outside of Vietnam, and a January 2011 Memorandum from the AOJ show that the they were also unable to verify the Veteran's alleged exposure to herbicides while serving in at the Korat Royal Thai Air Force Base.  The July 2010 Memorandum of Record indicated that the Korat Royal Thai Air Force Base was not on the DoD listing of herbicide spray areas and test sites outside of the Republic of Vietnam. The Memorandum further shows that the DoD list indicated that only limited testing of tactical herbicides was conducted in Thailand from April 1964 to September 1964 at the Pranburi Military Reservation associated with the Replacement Training Center near Pranburi, Thailand and states that this location was not near the Royal Thai Air Force Base.  The Memorandum of Record shows that tactical herbicides were used and stored in Vietnam and not Thailand.  While the Memorandum does note that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, these commercial herbicide agents are not tactical herbicides within the meaning of 38 C.F.R. § 3.307  to warrant the presumption of service connection.  

Additionally, the January 2011 Memorandum shows that the AOJ was unable to verify the Veteran's alleged exposure to an herbicide agent at the Korat Royal Thai Air Force Base based on the information in the claims file.  The AOJ noted Veteran's contentions, that Agent Orange was sprayed on the base and around the perimeter, and that it contaminated the water supply, but also found that the Veteran's duties as an Aircraft Mechanic were not within the MOS Security Police group and did not involve perimeter defense duty.

The Board finds that the Veteran's assertion indicating that he was exposed to Agent Orange or tactical herbicide agents while at the Korat Royal Thai Air Force Base, Thailand is not credible.  Official records from the DoD show that tactical herbicides were not sprayed, tested, or even stored at the Korat Royal Thai Air Force Base, Thailand.  The Board finds that information from such official sources outweighs the Veteran's own assertions of exposure made for compensation purposes.  Insomuch as the Veteran has testified that "herbicides" were sprayed around the base to keep down vegetation, the presumption of herbicide exposure is not applicable to commercial herbicides, and the Board finds that absent duties shown to involve perimeter defense, the weight of the evidence does not support a finding that the Veteran was exposed to Agent Orange or other herbicides during active service.  Therefore, herbicide exposure cannot be presumed.  Moreover, the Veteran's claimed disabilities are not listed under 38 C.F.R. § 3.309 (e) as disease subject to the presumption of service connection based on exposure to herbicide agents.  The claim must, therefore, be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Lung Disability 

The Veteran has a currently diagnosed lung disability.  His current diagnoses include restrictive pulmonary disease, emphysema, bilateral pulmonary nodules.  See VA treatment records, August 2015 opinion from Dr. J.P., and June 2015 VA examination.  

The weight of the evidence shows that a current lung disability was not incurred in service.  Service treatment records do not identify any complaints, treatment, or diagnoses related to a pulmonary disability in service, and the record shows that a current lung disability was first diagnosed by VA in 2009, many years after service separation.  VA treatment records show that a December 2009 CT of the chest suggested fibrotic change, and identified a nodule in left lower lobe.  A January 2010 CT showed a pulmonary density left lower lobe and multiple calcified granulomas.  A January 2012 CT showed stable bilateral calcified pulmonary nodules, stable nodular scarring in the lingula, mild diffuse emphysematous changes, and multiple hepatic cysts.  

There is conflicting evidence of record with regard to whether the Veteran's current lung disability is related to claimed exposures in service, to include exposure to jet fuel fumes and exhaust.  An August 2014 opinion from Dr. J.P., a pulmonary specialist, shows that the Veteran was seen for restrictive pulmonary disease.  He stated that during service, the Veteran was exposed to J-2 and J-4 jet fuels and other chemical exposures contributing to the current state of his lung disease.  He noted that the Veteran had no past history of smoking and that his occupation consisted of carpentry.  

Conversely, a June 2015 VA examiner opined that it was less likely than not that the Veteran's currently diagnosed lung condition was related to service including exposure to chemicals, jet fuel, exhaust and dust encountered in his duties on the flight line and claimed herbicide exposure.  The June 2015 VA examination included a review of the record, cited findings from relevant VA treatment reports, and identified the Veteran's current diagnoses of emphysema, bilateral calcified pulmonary nodules, and nodular scarring of the lingula.  In providing a rationale for the opinion rendered, the VA examiner noted that the Veteran's service treatment records, including a June 1967 separation examination, were silent for a lung condition.  While Dr. J.P.'s opinion was noted, the VA examiner opined that there was no current medical data to support such a link.  The examiner reasoned, based on a review of relevant medical literature, that very little was known about the human health effects caused by JP-4 and JP-7 jet fuels.  He noted that breathing in large amounts of JP-4 would cause one to feel suffocated and breathing would be painful.  Animal studies showed that breathing in extremely high levels of JP-4 and JP-7 does not cause death, but caused harmful effects on the nervous system.  Nervous system effects in people included headache, dizziness, nausea, depression, anxiety, memory loss, and irritability.  Nervous system effects occurred in people exposed to vapor from jet fuels like JP-4 for short and long periods in their jobs.  The VA examiner concluded, however, that there were no studies showing the lung changes that were seen in this Veteran could be related to in-service jet fuel inhalation.  The examiner further reasoned that the Veteran's records were silent for shortness of breath, he was started on an albuterol inhaler February 2013 when he was seen for chest congestion and productive cough, and a CT of the chest in 2012 showed mild emphysematous changes, which he opined were most likely consistent with the aging process.

The Board finds that the weight of the evidence is against the Veteran's claim for service connection for a lung disability.  While the August 2014 private opinion from Dr. J.P. has some probative value, as it was provided by a pulmonary physician, the Dr. J.P.  provided little reasoning for his opinion, beyond the fact that the Veteran was a non-smoker.  Conversely, the June 2015 VA opinion considered the Veteran's claimed exposures, findings shown in service treatment records, findings shown post-service, and medical literature regarding the claimed jet fuel inhalation.  The Board finds that the June 2015 opinion included adequate rational based on a fully accurate background with consideration of the facts specific to this Veteran's case, whereas Dr. J.P.'s opinion is largely conclusory with no real rational provided.  See Reonal, 5 Vet. App. at 461; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  For these reasons, the Board has accorded more probative weight to the June 2015 VA opinion.  Accordingly, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a lung disability.  Because the preponderance of the evidence is against the appeal for service connection for a lung disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Congenital Liver Disease

VA treatment records and a June 2015 VA examination show that the Veteran has currently diagnosed congenital cystic liver disease with hepatic liver cysts.

Congenital or developmental defects are not diseases or injuries subject to service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  38 C.F.R. §§ 3.303 (c), 4.9; see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90.  The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303 (c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90. 

The weight of the evidence shows that the Veteran has a congenital cystic liver disease.  VA treatment records dated from 2011 to 2016 identify a current diagnosis of "congenital cystic liver disease."  VA treatment records show that the Veteran was found to have liver cysts in 2010.  He had hepatic cyst aspiration in 2010 and was noted to have no prior history of liver disease.  Treatment records noted that the Veteran had typical hemorrhagic cysts.  The Veteran had liver biopsies in 2012 and was later diagnosed with recurrent liver cysts on sonogram.  The Board finds that the diagnosis of congenital cystic liver disease made over the course of treatment, to include after diagnostic testing by biopsy and sonogram is probative.  

Additionally, a June 2015 VA examiner opined that it was at least as likely as not that the Veteran had a congenital cystic disease of the liver.  The examiner noted that the diagnosis was an incidental finding as the Veteran had been asymptomatic with normal LFTs.  The examiner stated that while it could not be stated clearly and unmistakably that Veteran had a congenital liver condition, since the finding was incidental with no pre-service documentation of such a condition, medical literature showed that such hepatic cysts were typically discovered incidentally and were almost always asymptomatic.  The examiner explained that hepatic cysts are benign developmental lesions that do not communicate with the biliary tree.  Liver cysts occur in approximately 5% of the population; however, only about 5% of these patients ever develop symptoms.  In general, cysts are thin-walled structures that contain fluid.  The only patients who required treatment for liver cysts were those who develop symptoms.  

Based on the Veteran's long-standing diagnosis of congenital cystic liver disease, and the June 2015 VA examiner's opinion, which the Board finds is adequate and well-reasoned, the Board finds that the Veteran has a congenital liver disease.  Therefore, service connection can be established if such a disease is shown to have been aggravated beyond its natural progression in service.  

The weight of the evidence shows that currently diagnosed congenital cystic liver disease was not aggravated in service.  Service treatment records do not identify any complaints, treatment, or diagnoses relating to a liver disease in service.  The June 2015 VA examiner opined that it was clear and unmistakable that the pre-existing congenital liver disorder was not aggravated during service.  The examiner reasoned that the Veteran was not treated for a liver condition in service, and the current cyst was an incidental finding and has been asymptomatic ever since.  The VA examiner noted that any change in size and fluid accumulation in the cyst was due to natural progress and was not related to service.  The Board finds that the June 2015 VA opinion is probative and was based on a fully accurate factual background based on a review of the record.  The evidence of record does not otherwise tend to relate the Veteran's congenital cystic liver to disease to service, nor has any aggravation been shown in service.  For these reasons, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a liver disability, to include liver cysts.  Because the preponderance of the evidence is against the appeal for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Cold Injury Residuals

In July 2014 Board hearing testimony, the Veteran contends that he has cold weather injuries to the feet and hands due to his service in Maine.  He reported that his feet were so cold, they would hurt as they warmed up and that he lost feeling in his hands.  He identified current symptoms of numbness in the hands and feet.  The Veteran's son testified that the Veteran staggered when walking.  The Veteran identified these balance issues since service, and reported having problems with dropping tools and things.  

After a review of all the evidence, lay and medical, the Board finds, resolving reasonable doubt in favor of the Veteran, that he has currently diagnosed peripheral neuropathy of the feet due to in-service cold exposure.  The Board finds, however, that the Veteran does not have currently diagnosed residuals of a cold injury of the hands that was incurred in service.

Service personnel records confirm the Veteran's report significant of cold exposure in service.  Service personnel records show that the Veteran was stationed at the Loring Air Force Base in Maine from April 1964 to June 1966 as an Aircraft Mechanic and an Aircraft Maintenance Team Member.  A performance report for the period from October 1965 to January 1966 noted that during the winter months, the Veteran spent many hours performing snow removal, de-icing, and many other jobs that must be performed in subfreezing temperatures.  

Service treatment records do not reflect any complaints, treatment, or diagnoses related to a cold-weather injury to the hands or feet.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran has currently diagnosed peripheral neuropathy of the feet related to cold exposure in service.  In a March 2014 treatment report, Dr. G.C., a private neurologist, opined that the Veteran's peripheral neuropathy and sensory symptoms were more likely than not related to cold exposure in service.  The opinion was based on examination of the Veteran, and his history of numbness of the feet, which he reported to be symptomatic since the 1960s when he was exposed to severe cold in service.  A neurological examination was completed and the Veteran was diagnosed with peripheral neuropathy.  The examiner reasoned that the Veteran had a long history of paresthesia and numbness of the feet and his symptoms were suggestive of a small fiber neuropathy.  He noted that the Veteran was exposed to extreme cold while in service, and opined, in view of the temporal relationship between the cold exposure and the onset of symptoms suggestive of neuropathy, that the two were causally related.  

Conversely, a June 2015 VA examiner opined that it was less likely than not that the Veteran had residuals of a cold injury, to include peripheral neuropathy, which were related to service.  On physical examination, the VA examiner, which included neurological testing, the examiner found that the Veteran did not have peripheral neuropathy of the hands or feet.  The VA examiner further reasoned that service treatment records and VA treatment records were silent for a peripheral neuropathy or hand and feet or symptoms due to cold exposure.  Dr. G.C.'s opinion was noted, but was noted to show a normal examination for sensory testing.  The examiner stated that pursuant to VA treatment records, the Veteran first reported pain in both hands in 2012 due to his occupation in carpentry, and x-rays showed mild degenerative joint disease in the hands.  X-rays of both feet showed moderate degenerative joint disease.  There were no x-ray findings of bony erosion that is seen with cold injuries either in the hands or feet and no documentation of cold exposure or related injuries in or out of service.

Both Dr. G.C.'s diagnosis indicating peripheral neuropathy in feet, and the VA examiner's opinion which found that there was no peripheral neuropathy in the feet are probative as they were based on examination of the Veteran, to include neurological testing.  Additionally, Dr. G.C. related the Veteran's peripheral neuropathy in the feet to cold exposure in service, based on the Veteran's cold exposure, and his report of symptoms being present since service.  The Board finds that the Veteran's history of significant cold exposure is credible and is documented in service personnel records, and his son's testimony tends to support his statements with regard to having foot symptoms since service.  For these reasons, the Board finds that Dr. G.C.'s opinion is based on an accurate factual background and is probative.  As the evidence for and against the Veteran's claim for service connection are in relative equipoise, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for peripheral neuropathy of the feet secondary to in-service cold exposure is warranted. 

The Board finds that service connection for a claimed cold injury to the hands is not warranted.  Dr. G.C. did not identify a diagnosis of peripheral neuropathy in the hands and did not relate current symptoms in the hands to service, and a June 2015 VA examiner found no evidence of peripheral neuropathy in the hands.  While a diagnosis of arthritis in the hands was indicated, this was not shown to be due to cold injury.  The Board notes, additionally, that a claim for arthritis of the hands was denied by the RO in an October 2013 rating decision and the Veteran did not appeal this decision.  The evidence of record, addressing the Veteran's claimed cold injuries, does not indicate that arthritis is a current residual of any cold injury in service.  The June 2015 VA examiner noted that the Veteran first reported pain in both hands in 2012 due to his occupation in carpentry, and while the Veteran testified that he had issues with dropping tools and other items, he did not provide a time frame for the onset of such symptoms, or testimony as to the continuity of such symptoms since service during the Board hearing.  Absent evidence of a currently diagnosed disability of the hands related to cold exposure in service, the Board finds that the weight of the evidence is against the claim for residuals of a cold injury to the hands.  Because the preponderance of the evidence is against the appeal for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






	







(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lung disability to include bilateral lung nodules is denied.

Service connection for congenital cystic liver disease, to include hepatic cysts of the liver, is denied. 

Service connection for peripheral neuropathy of the feet is granted.

Service connection a disability of the hands, claimed as due to cold exposure, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


